PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/961,416
Filing Date: 7 Aug 2013
Appellant(s): Michalak, Christopher, S.



__________________
Alyssa R Eckerley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 15, 24, 27, 28, 30, 40, and 41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (US 2010/0324584 A1) in view of Dwyer et al. (US 5,843,167).
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw in view of Dwyer as applied to claim 1 above, and further in view of Paul Jr. et al. (US 2012/0035708 A1).
Claims 31-38 and 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw in view of Lefebvre (US 5,108,418) and Dwyer.
Claim 39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw in view of Lefebvre and Dwyer as applied to claim 31 above, and further in view of Ryan (US 2011/0319980 A1).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 40-42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
(2) Response to Argument
Note that the heading below corresponds to the heading used by appellant in the appeal brief filed 02/19/2021.
REJECTIONS UNDER 35 U.S.C. 103

Appellant further argues that “if for example, the origin of the purported elongate member is moved further back along the structure of Shaw to account for the identified ‘trough portion’ as provided by the Office Action, then the middle axis would be shifted as indicated by the broken line as shown to the right” (appeal brief pg. 6, appellant shows this proposed middle axis in an annotated fig. also on pg. 6 of the appeal brief). The Office respectfully disagrees. Claim 1 recites:
“a barb comprising: 
a pointed tip including an elongate body having a length between a first end and a pointed end, the pointed tip terminating at the pointed end, the elongate body extending between the first end and the pointed end along a middle axis that extends perpendicular to the longitudinal axis of the medical device, the pointed tip adapted to penetrate tissue; and 

As can be clearly seen from the claim language and the claim construction, the middle axis is defined by the elongated body. The elongated body is claimed as being part of the pointed tip and does not include the depth stop or the rest of the medical securing device. Therefore, the middle axis would be in the same location (along the elongated body) regardless of where the origin of the anchor (medical securing device) is. In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the middle axis is a middle axis of the entire medical device / the middle axis is defined by the medical securing device as a whole.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, one of ordinary skill in the art would recognize that the annotated fig. provided by The Office (final rejection pg. 6) does serve to show that Shaw discloses an elongate body extending along a middle axis as required by claim 1.
Appellant further argues “Dwyer and Shaw cannot be combined to fulfill the limitations of independent claim 1 as suggested by the Office Action, as doing so renders each of Dwyer and Shaw unsatisfactory for the respective intended purposes or otherwise changes the principle of operation of each reference” (appeal brief pg. 7). Specifically, that “[i]f the transverse S-shape of Dwyer was to be added to Shaw in a twisted configuration as to lift the constraining means 102 away from the barb portion 306 of Shaw’s securing device, the S-shaped elements would be rendered unsatisfactory for their intended purpose, as the low profile configuration would not be achieved” (appeal brief pg. 7-8). The Office respectfully disagrees. First, The Office notes that the device of Dwyer is not being modified in any way. Therefore, the device of Dwyer remains operational for its intended purpose. Second, the 
Appellant further argues that “Shaw’s anchor does not allow for such a modification, as replacing the identified ‘trough portion’ of Shaw with an S-shape would require a substantial redesign of the attachment of the anchor, the underlying medical device to account for the depth of the trough, or both” (appeal brief pg. 8). The Office respectfully disagrees. As explained above, the trough portion of Shaw is not being replaced with the S-shape of Dwyer. Instead, the trough portion of Shaw (see the annotated fig. on pg. 6 of the final rejection mailed 08/11/2020) is being modified to be laterally offset from the middle axis in a second direction such that a letter S shape is formed (the apex portion of Shaw forms the portion of the letter S shape). This modification does not require substantial redesign because it simply requires extending the trough portion of Shaw further away from the middle axis. One of ordinary skill in the art would recognize that this would not require any redesign of the attachment portion or of the underlying medical device, because as shown in fig. 1B of Shaw, the trough portion and the attachment portion are located inside of the hollow medical device and modifying the trough portion to be further offset would not interact with the medical device or the attachment portion of Shaw. Therefore, The Office maintains that one of ordinary skill in the art would find it obvious to modify Shaw with Dwyer to achieve the claimed invention.

The Office further notes that fig. 23D shows how the anchor of the relied upon embodiment (fig. 1-12) of Dwyer sits in the delivery device of Dwyer (see col. 13 ln. 38-59). As explained above, the apex portion of Shaw is not being modified by Dwyer so it would still perform its function of preventing contact between the constraining means 102 and the barb portion 306 of the securing device of Shaw. However, as can be seen in fig. 23D of Dwyer, the apex portion of Dwyer also offsets the elongate body from the delivery sheath and would also be capable of performing the function of preventing contact between the constraining means 102 and the barb portion 306 of the securing device of Shaw as modified (The Office notes that in the device as modified the pointed tip is on the end of the elongated body in line with the elongated body as shown in Shaw and is not curved back as it is shown in Dwyer). Therefore, The Office maintains that one of ordinary skill in the art would find it obvious to modify Shaw with Dwyer to achieve the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771 
                                                                                                                                                                                                       /JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.